DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendments dated 04/13/2021, applicant cancelled objected dependent claim 3 to be incorporated into each of the independent claims.  

Reasons of Allowance

Claims 1 and 4 – 17 are allowed.  Claims 1 and 4 - 17 are renumbered as 1 - 15, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the system of claim 1, the method of claim 16 and the image forming device of claim 17.
Specifically, the prior arts of record, alone or in combination, fails to teach “transmit a connection-information acquisition request to the second server, the connection-information acquisition request requesting acquisition of connection information, and including at least one of the region information or dealer-office information, the connection information indicating information for connecting to the first server, the dealer-office information indicating a dealer of the image forming device, and acquire the connection information, and wherein the second server includes a storage unit storing connection relation information, the connection relation information relating the connection information to at least one of the region information or dealer-office information, and a third processor configured to receive, from the image forming device, the connection-information acquisition request, identify the connection information, and transmit the identified connection information to the image forming device”, in combination with all other limitations as claimed in independent claims 1, 16 and 17.

The prior art of record is seen as teaching: 
Tsujimoto (U.S PreGrant Publication No. 2012/0229832 A1) teaches a system (i.e., a multifunction peripheral control system, ¶0028, Fig. 1) comprising: a plurality of first servers (i.e., a plurality of servers 50, ¶0051); and an image forming device connected to each of the first servers via a network (i.e., a MFP 10 connected to at least a server 50 via a network 30,  ¶0051, Fig. 1), wherein the first server includes a control unit (e.g., a control section 51, Fig. 1, ¶0073) that transmits, to the image forming device in accordance with a request from the image forming device, Web content data (e.g., that transmits, to said MFP 10 in accordance with a request from said MFP 10, web page including at least display information (¶0088), ¶0061, Fig. 13) and that indicates an application available to the image forming device (Fig. 13) and an application command causing the image forming device to execute processing in connection with the application from the image forming device (e.g., and an application program causing the MFP 10 to execute processing in connection with application from the MFP 10, ¶0014, ¶0017 - ¶0018, ¶0021, Fig. 13), and the image forming device (Fig. 1) includes: a Web browser (i.e., a general-purpose web browser, ¶0060) including a display control unit (e.g., a web browser section 22, ¶0051, ¶0060, Fig 1, item 22) that performs control to display, on a display unit, a screen based on the Web content data received from the first server (e.g., configured to display, on a display section, a screen based on said web page received from said server 50, ¶0032, ¶0055, ¶0065), and an executing unit that is provided by an application programing interface and performs and requests the image forming device to perform processing in connection with the application related to the application command included in the Web content data by executing the application command in accordance with user's operation via the screen (e.g., while said screen is displayed, said screen is configured to accept an instruction in order to execute a control command provided by a control application section 23, ¶0060, ¶0062, Fig. 13 – S5: S6, ¶0084 - ¶0085); and a processing executing unit that, based on a request from the Web browser, performs processing in connection with the application related to the request (e.g., after said instruction is accepted from said web browser, a copying process is executed, Fig. 2 – S6: S9, ¶0085 - ¶0089); Ohashi (U.S PreGrant Publication No. 2013/0201522 A1) teaches a web content data is including at least display information that includes at least region information indicating a geographical e.g., upon receiving a request, a web page is provided and displayed including location/position of an installed MPF, ¶0050, ¶0060, ¶0063); and Saitoh (U.S PreGrant Publication No. 2016/0165088 A1) teaches: an application available is related to the region information (e.g., Upon a request, a web page is provided to a MFP, said web page is associated with at least destination information, and said web page is returned with available application(s) that is/are associated and depending from a destination information, ¶0027, ¶0050, ¶0055, Fig. 8); but neither of them teaches “transmit a connection-information acquisition request to the second server, the connection-information acquisition request requesting acquisition of connection information, and including at least one of the region information or dealer-office information, the connection information indicating information for connecting to the first server, the dealer-office information indicating a dealer of the image forming device, and acquire the connection information, and wherein the second server includes a storage unit storing connection relation information, the connection relation information relating the connection information to at least one of the region information or dealer-office information, and a third processor configured to receive, from the image forming device, the connection-information acquisition request, identify the connection information, and transmit the identified connection information to the image forming device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674